NORTHCOTT, Circuit Judge
(dissenting).
I cannot concur in the majority opinion. While I agree that in the absence of a statute the weight of authority is to the effect that a debtor who orally promises npt to rely on the statute of limitations is estopped from pleading that defense, yet, in this case, we have a statute which, when construed in the light of the ordinary and common meaning of the words used and in the light of the history of the statute, means that the unperformed promise not to plead the statute of limitations does not operate a fraud upon the promisee. Burks Pleading and Practice, 1st Ed., to which reference is made in the majority opinion was written before the passage of the statute in question. In the Second Edition of Judge Burks’ work, par. 215, p. 407, it is shown that the Virginia statute was passed to settle the question- as to whether the promise to waive the statute of limitations was void as against public policy. The Virginia court had undoubtedly been leaning to a holding that such a promise was void as against public policy.' In the same edition in footnote 68, page 411, it is stated:
“Code paragraph 5821. Before this statute it had not been settled in Virginia whether the right to waive the Statute o'f Limitations, otherwise than by not pleading it, was or was not contrary to public policy.”
In the Third Edition of Burks Pleading and Practice, par. 216, p. 382, it is said:
“In Virginia, the effect of a promise not to plead the Statute is set out in a section of the Code inserted in the late revision, and the policy of the State is thus declared. (See Section 5821).”
In the same (the third) edition of this work at page 383 (footnote) will be found the following :
“The promise in this (Liskey v. Paul, supra) to settle and pay the’ balance found due would seem to be in effect a promise to waive and not to plead the Statute of Limitations against any balance that might be found due, but the reasoning of the court and the quotation from Sutton v. Burruss,1 supra, leads inevitably to the conclusion that before the late revision the Virginia Court regarded an agreement to waive the Statute of Limitations as contrary to public policy and therefore void.”
It seems to me clear that in its use of the word “fraud” the Legislature meant some actual fraud perpetrated on the promisee by the misrepresentation of an existing fact or a deceiving of the creditor in some way. This interpretation seems all the more clear when the words “in all other cases” used in the statute are given their plain meaning. It is evident that these words are not intended to mean a promise upon which the promisee did not rely. In that event, the issue under consideration here would never be raised. It is equally clear that these words could not refer to a promise made after the bar of the statute had fallen, for the reason that such a promise comes within the meaning of section 5812, of the Virginia Code, which provides that a new promise to pay a debt in order to take it out of the statute of limitations must be in writing. The use of the words in the statute must have been intended by the Legislature of Virginia to mean in all other cases except where actual fraud, using the word in its broadest sense, is practiced, the promise would be void.
The holding of the courts in states having similar statutes support the interpretation that some fraud other than the mere failure to keep the promise is intended. Hodgdon v. Chase, 29 Me. 47; Wooster v. Scorse, 16 Ariz. 11, 140 P. 819; Tolleson v. McAlister, Tex.Civ.App., 33 S.W.2d 573; In re Sleezer’s Estate, 209 Iowa 56, 227 N.W. 644.
While the Supreme Court of Appeals of Virginia has not interpreted the statute here involved, that court has defined fraud in the case.of Moore v. Gregory, 146 Va. *55504, 131 S.E. 692, 697, where the court said, ‘.‘Actual fraud is intentional fraud; it consists in deception, intentionally practiced to induce another to part with property or to surrender some legal right and which accomplishes the end designed,” and in the case of Lloyd v. Smith, 150 Va. 132, 142 S.E. 363, 365, quoted in the majority opinion, where there was a confidential relationship between the parties, the court stated the general rule to be, “that an action based upon fraud must aver the misrepresentation of present preexisting facts, and cannot ordinarily be predicated on unfulfilled promises or statements as to future events,” and used the direct statement that:
“Of course, we do not intend by what is here said to hold that an oral promise will remove the bar of the statute of limitations.” Sadler v. Marsden, 160 Va. 392, 168 S.E. 357, 360.
I cannot see how this case can be used as authority for holding that an oral promise does remove the bar of the statute of limitations.
In the instant case, the promisee was not deceived by the debtor. After a promise was given not to plead the statute, the creditor requested the debtor to give a written promise. This the debtor refused to do and yet the creditor neglectfully allowed the statute to run. The debtor paid the bank, on his debt, the entire proceeds of a mortgage on his farm and there is not the slightest evidence in the record of any actual fraud.
The wholesomeness of the statute of limitations was well stated by Mr. Justice Story in Bell v. Morrison, 1 Pet. 351, 360, 7 L.Ed. 174, where he said:
“It has often been matter of regret, in modern times, that, in the construction of the statute of limitations, the decisions had not proceeded upon principles better adapted to carry'into effect the real objects of the statute; that, instead of being viewed in an unfavourable light, as an unjust and discreditable defence, it had received such support, as would have made it, what it was intended to be, emphatically, a statute of repose. It is a wise and beneficial law, not designed merely to raise a presumption of payment of a just debt, from lapse of time, but to afford security against stale demands, after the true state of the transaction may have been forgotten, or be incapable of explanation, by reason of the death or removal of witnesses. It has a manifest tendency to produce speedy settlements of accounts, and to suppress those prejudices which may rise up at a distance of time, and baffle, e-very honest effort to counteract or overcome them. * * *
“It may be that in this manner, an honest debt may sometimes be lost, but many unfounded recoveries will be prevented; and viewing the statute in the same light, in which it was viewed by English Judges at an early period, as a beneficial law, on which the security of all- men depends, we think its provisions ought not to be lightly overturned; and that no creditor has a right to complain of a strict construction, since it is only by his own fault and laches, that it can be brought to bear injuriously upon him. And, if the early interpretation had been adhered to, that nothing but an express promise should take a case out of the statute, it is far from being certain, that it would not have generally been in promotion of justice.”
For the reasons so ably stated by the judge below, in his opinion, I agree with his conclusion that, “a holding which would allow the plaintiff to recover under such circumstances would make ineffectual the clear provisions of the statute. It would in effect render valid the very thing the statute makes void.”
The judgment of the court below should be affirmed.

 9 Leigh, Va., 381, 33 Am.Dec. 246.